    Case 4:20-mc-00182-ALM Document 17 Filed 11/10/20 Page 1 of 1 PageID #: 116




                              United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

    SCRUM ALLIANCE INC.,                           §
                                                   § CIVIL ACTION NO. 4:20-mc-00182
           Plaintiff,                              § Judge Mazzant
                                                   §
    v.                                             §
                                                   §
    SCRUM, INC., JEFF SUTHERLAND,                  §
    And JJ SUTHERLAND,                             §
                                                   §
           Defendant.                              §


                             MEMORANDUM OPINION AND ORDER

           Pending before the Court is Scrum, Inc., Jeff Sutherland, and JJ Sutherland’s Motion to

    Quash and Motion for a Protective Order (Dkt. #1). The Court ruled on a similar motion in Civil

.   Action No. 4:20-cv-00227. Having considered the Motion and briefing, the Court finds the Motion

    should be DENIED as moot. With the resolution of this motion, the Clerk of the Court is directed

    to close the above-styled case.

           IT IS SO ORDERED.
           SIGNED this 10th day of November, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                   1
